Citation Nr: 1032935	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  10-08 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1945 to May 1946, 
and from August 1950 to May 1969.  The Veteran's Statement of 
Service service personnel record (SPR) indicates that he also had 
inactive service from September 1949 to August 1950.  The Veteran 
died in July 1983.  The appellant is his widow (surviving 
spouse).

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth 
of Puerto Rico, which denied the appellant's request to reopen 
her claim for service connection for the cause of the Veteran's 
death.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Unfortunately, although it will result in additional delay in 
final adjudication of the appellant's claim, the Board finds that 
a remand is necessary to ensure complete development of the 
appellant's claim.

The Veteran died in July [redacted], 1983 due to bronchogenic carcinoma of 
the lung.  He was 58 years old.  See the Death Certificate, and 
the Certificate of Death Registration.  At the time of his death, 
he was diagnosed as experiencing "[s]mall cell anaplastic 
carcinoma (oat cell), right lung," "[l]obar pneumonia," 
"[c]ongestive heart failure," "[a]cute hemorrhagic 
pancreatitis," "[e]sophageal erosions," a "[h]ealed ulcer," 
[s]ceptic spleen," '[c]ystitis," and "[a]rthritis."  See the 
VA medical treatment record and autopsy dated July 1983.  He was 
indicated as being a chronic smoker with a 43 year history of 
smoking.  Id.

The appellant originally claimed service connection for the cause 
of the Veteran's death in July 1983, which was denied by the AOJ 
in January 1984.  The AOJ subsequently denied the appellant's 
request to reopen her claim in a rating decision in January 2002.  
At the time of the January 2002 decision, the AOJ notified the 
appellant that her claim would not be reopened and apprised her 
of her procedural and appellate rights.  The appellant did not 
file a NOD or a substantive appeal, thus not appealing that 
decision.  Therefore, the January 2002 decision is final and 
binding on her based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (2009).  

The appellant alleges that the Veteran's death was due to his 
military service.  In particular, she argues that the Veteran was 
exposed to herbicide agents during his service, which caused him 
to develop the lung cancer listed as the cause of death.  See the 
appellant's September 2008 claim.  Certain diseases are 
associated with exposure to certain herbicide agents used in 
support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  The presumption requires exposure to an herbicide 
agent and manifestation of the disease to a degree of 10 percent 
or more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  Lung cancer is one of the diseases 
associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  To 
warrant service connection on this basis, lung cancer may 
manifest at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

If the Veteran did not serve in the Republic of Vietnam during 
the Vietnam era, actual exposure to herbicides must be verified 
through appropriate service department or other sources in order 
for the presumption of service connection for a herbicide-related 
diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure 
to herbicides is not presumed in such instances.  However, once 
exposure to herbicides has been established by the evidence of 
record, the presumption of service connection found in 38 C.F.R. 
§ 3.309(e) for herbicide-related diseases becomes applicable.  

There is no evidence in the record to show that the Veteran had 
service in Vietnam; however, there is evidence that he served in 
Thailand from June 1967 to June 1968, with service at Camp Vayama 
Thailand.  See the Veteran's service personnel records (SPRs), 
and DD 214 for the period from June 1968 to May 1969, 
respectively.  In this case, the appellant has specifically 
submitted documents regarding use of herbicides in Thailand with 
her September 2008 claim to reopen indicating general use of 
herbicides to control vegetation at some bases in Thailand 
(although the Board notes that these are Air Force records, and 
the Veteran served in the Army at this time).  Therefore, the 
appellant's claim is based on her assertion that the Veteran was 
exposed to herbicide agents during his service in Thailand.

In this regard, VA is required to assist a claimant in finding 
evidence to support her claims.  See 38 U.S.C.A. § 5103A.  In 
particular, VA has developed specific evidentiary procedures to 
verify whether a Veteran was exposed to herbicides in locations 
other than Vietnam.  Recently, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para 10(p), was adopted to apply when a 
claim involves exposure to herbicides in Thailand.  The Court has 
held that the VA must follow the evidentiary development 
procedures located in the VA Adjudication Procedure Manual 
(Manual or M21-1MR) that are applicable to an appellant's claim.  
See Campbell v. Gover, 14 Vet. App. 142, 144 (2000) (holding that 
VA was obligated to comply with the applicable M21-1MR provisions 
concerning service-connected death claims and remanding for 
compliance with that provision and applicable regulations); 
Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the 
Board failed to satisfy its duty to assist when it failed to 
remand the case for compliance with the evidentiary development 
called for by M21-1MR).  

To fully develop a claim for exposure to herbicides in Thailand, 
the Manual directs the AOJ to place a copy of the Compensation 
and Pension (C&P) Service's 'Memorandum for the Record' 
(Memorandum) on herbicide use in Thailand during the Vietnam Era, 
found in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para 
10(q), in the Veteran's claims file.  Next, the AOJ is to ask the 
appellant for the approximate dates, location, and nature of the 
Veteran's alleged exposure to herbicides in Thailand.  If the 
appellant timely responds within 30 days, the AOJ shall then 
determine whether the Memorandum and information supplied by the 
Veteran are sufficient to adjudicate the Veteran's claim.  If 
exposure to herbicides is not verified, a request should then be 
sent to the U.S. Army and Joint Services Records Research Center 
(JSRRC) for verification.  See BVA Fast Letter 09-20 (May 6, 
2009).  The AOJ is then to adjudicate the Veteran's claim.

The Veteran has specifically requested that VA undertake the 
necessary development to confirm the Veteran's exposure to 
herbicide agents.  See the Veteran's October 2008 statement.  The 
record does not show that the VA has complied with the Manual's 
procedures.  The AOJ never requested more detailed information 
from the appellant regarding the approximate dates, locations and 
nature of the Veteran's alleged exposure to herbicides.  
Furthermore, although the appellant contends that the Veteran was 
exposed to herbicides in Thailand, no Memorandum was associated 
with the claims file.  Finally, no attempt was made to verify any 
exposure to herbicides via the JSRRC.  Therefore, the appellant's 
claim must be remanded to the AOJ for the full evidentiary 
development prescribed in the Manual.

Finally, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), it was 
held that, in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) must include: (1) a statement of the 
conditions, if any, for which a Veteran was service connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

A review of the claims file shows that the RO has not provided 
the appellant with appropriate VCAA notice.  The Board notes that 
the RO's September 2008 VCAA notice letter generally explained 
what the evidence must show to establish eligibility for DIC.  It 
did not, however, provide a statement of the conditions for which 
the Veteran was found to be service connected at the time of his 
death, or include an explanation of the evidence and information 
required to substantiate a DIC claim based on already service-
connected conditions.  Accordingly, remand is also required so 
that the appellant can be provided the requisite notice.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Furnish the appellant VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes a statement of the 
conditions for which the Veteran was found 
to be service connected at the time of his 
death, including conjunctivitis, deviated 
septum, perforated perforated tympanic 
membrane, and otitis media, and an 
explanation as to the information or 
evidence needed to establish a claim for 
service connection for the cause of the 
Veteran's death as outlined by the Court 
in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

2.	Provide the appellant with the development 
of the claim required by the appropriate 
provisions of the VA Adjudication and 
Procedure Manual, M21-1MR, as cited in the 
narrative section of the remand.  This 
shall include:

a.	Contact the appellant and request a 
detailed statement as to the 
approximate dates, locations, and 
nature of any of the Veteran's alleged 
exposure to herbicides. 

b.	Attach a copy of the appropriate 
'Memorandum for the Record' 
(Memorandum) on herbicide use in 
Thailand during the Vietnam Era to the 
Veteran's claim file.

c.	After this has been done, determine 
whether a referral to the JSRRC is 
necessary.  If it is determined that a 
referral to the JSRRC is not 
appropriate and the appellant's claim 
cannot be resolved favorably, a memo 
should be prepared and this should be 
documented in the record.

3.	Then, review the appellant's claims file 
and ensure that the foregoing development 
action has been conducted and completed in 
full, in particular that all development 
required has been accomplished, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further adjudication.

4.	After completing the above development, 
the AOJ should readjudicate the issue on 
appeal, considering any new evidence 
secured since the February 2010 statement 
of the case (SOC).  If this claim is not 
granted to the appellant's satisfaction, 
send her and her attorney a supplemental 
statement of the case (SSOC) and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


